Citation Nr: 1307875	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  07-25 118	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in August 2010.  In June 2012, the Board again remanded this issue for additional development, but denied service connection for a disability of the hands, claimed as nerve damage, and denied an increased rating for service-connected residuals of a neck injury.  The requested development has, to the extent possible, been substantially completed.

In December 2012 correspondence, the Veteran stated he did not remember ever requesting entitlement to service connection for a bilateral shoulder disability and, in essence, questioned why the issue was on appeal.  However, as he has not expressed a desire to withdrawn this appeal, the issue remains on appeal.  38 C.F.R. § 20.204 (2012).  The Veteran also reiterated his previous claims as to having increased problems related to his service-connected neck disability.  As that matter was addressed by the Board in June 2012 it may not be reviewed on the same basis absent motion for reconsideration or revision based upon clear and unmistakable error.  38 C.F.R. §§ 20.1000, 1400 (2012).  No such motion has been provided.

To the extent the Veteran's December 2012 correspondence stating that his neck disability increased in severity may be construed as raising a new increased rating claim, that has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over that claim.  Therefore, it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A chronic bilateral shoulder disability was not manifest during active service and is not shown to have developed as a result of an event, injury, or disease during active service nor to be proximately due to a service-connected disability.


CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in or aggravated by military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in October 2004.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and the Veteran's statements in support of his claim.  Although the record indicates the Veteran underwent right shoulder arthroscopic surgery in 1992, provided by a non-VA medical care provider, the Veteran neither provided copies of those records nor authorization VA to obtain them.  VA correspondence dated in September 2010 and July 2012 requested that he provide information relevant to his treatment for a bilateral shoulder disability and the September 2010 correspondence specifically requested information relevant to his 1992 right shoulder arthroscopy.  A review of the record reveals the development requested upon remand in August 2010 and June 2012 has been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that further attempts to obtain additional evidence would be futile.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on examination of the Veteran and review of the record and consider the Veteran's complaints and symptoms.  In a January 2013 brief, the Veteran's representative asserted, that the June 2012 VA examiner's reference to the Veteran having "one occasion" and "one episode" of shoulder pain in service indicated the examiner had failed to consider or adequately review reports of treatment dated January 31, 1977, and April 12, 1977.  The Board finds, however, that the examiner's use of the terms "occasion" and "episode" is more appropriately construed as describing the Veteran's continuous period of treatment from November 24, 1976, to April 12, 1977, which the examiner characterized as an "episode."  The examiner clearly stated that the claims file had been reviewed and an overall review of the provided opinion shows agreement with the service medical care providers diagnosis of tendinitis.  The examiner accurately noted the Veteran did not express problems or a history of right shoulder pain upon separation examination and clearly explained that there was no physiologic mechanism connecting the Veteran's present shoulder joint problem to his service-connected cervical spine disease.  The examiner also clearly stated that the Veteran had minimal shoulder joint problems with a diagnosis of acromioclavicular degenerative joint disease and that the minimal abnormalities shown were explainable by age.  Therefore, the Board finds that the medical opinions obtained are adequate for a determination of the issue on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  There has been substantial compliance with the duties to notify and assist and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Where a veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2012).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995).

The service medical records show that upon enlistment examination in July 1969 a clinical evaluation revealed the Veteran's upper extremities were normal.  An associated report of medical history noted he had no history of a painful or "trick" shoulder.  A November 24, 1976, treatment report noted that he complained of right shoulder pain over the previous day, but that he had it on and off over two years.  The examiner's history and assessment was right shoulder bursitis.  A November 29, 1976, orthopedic clinic report noted he complained of right posterior shoulder pain which varied with motions.  No diagnosis was provided and it was noted the Veteran left without completing actions required for laboratory testing.  A November 30, 1976, radiographic report of the right shoulder revealed a small round calcific density overlying the glenoid fossa of the scapula.  It was noted that probably represented a bone island in the glenoid fossa rather than a calcific foreign body in the joint.  The bony structures of the shoulder were otherwise normal.  A handwritten January 31, 1977, orthopedic clinic report noted right shoulder pain over two months with no history of trauma.  An examination revealed full range of motion with good strength and no atrophy.  The examiner noted tenderness over the infraspinatus tendon and provided an impression of tendinitis.  An April 11, 1977, orthopedic clinic report noted no improvement.  An examination at that time revealed point tenderness to the supraspinatus tendon.  The examiner's impression was supraspinatus tendinitis.  An April 12, 1977, radiographic report noted an axillary view of the right shoulder was normal.  The Veteran's May 1978 separation examination revealed a normal clinical evaluation of the upper extremities.  In his report of medical history the Veteran indicated he had no history of a painful or "trick" shoulder.  

VA examination in July 1984 revealed no loss of motion, crepitus, or loss of strength in the shoulders or arms.  Reflexes in the upper extremities were diminished.  X-ray studies of the right and left shoulders revealed well maintained joint spaces and smooth articulating surfaces with no visualized fractures or dislocations.  

VA treatment records dated in October 2003 show six view X-ray studies of the bilateral shoulders were negative.  A December 2003 report included a diagnosis of bilateral shoulder arthralgia and noted the Veteran reported having right shoulder pain in 1992 with no known direct or indirect injuries, that an arthrogram had reveled torn cartilages, and that he underwent arthroscopic surgery in 1992.  He stated he had been followed for recurrent right shoulder pain and that in the late 1990s he began experiencing left shoulder pain without seeking medical treatment.  

In correspondence dated in August 2004 the Veteran requested entitlement to an increase in compensation, including for shoulder pain.  In his March 2006 notice of disagreement he stated that the service connection bilateral shoulder disability issue was "incorrect" and that he was not asking for an extra disability for just his shoulders.  He stated that what he had tried to express was that his cervical spine disability was extending down his arms and that he believed the shoulder pain he experienced in 1976 should have been more appropriately attributed to his cervical spine disability.  In subsequent correspondence the Veteran reiterated those statements. 

In a July 2009 VA examination report, J.D., M.D., noted that the Veteran was examined without review of the claims file.  It was also noted that he reported he started having shoulder pain in the 1980s which progressively worsened, but which was even now not very bad or disabling.  The examiner stated that based on the frequency of his neck pain and the occurrence of the shoulder problem there did not seem to be any correlation between the two.  Examination of the shoulders revealed no deltoid wasting or tenderness around the shoulders.  Range of shoulder motion studies conducted three times were not associated with pain.  X-ray studies revealed some diminution in cartilage space, right more than left, which was a slight early diminution with no evidence of osteophytes.  The diagnoses included bilateral shoulder degenerative joint disease.  It was noted the Veteran did not have any pain at the nape of the neck and there was no distinct referral from the neck down, so a shoulder problem was not related to the neck.  The examiner stated it was a problem in and of itself and was either a form of tendinitis or the manifestation of early osteoarthritis of the shoulders.  A shoulder condition was not caused by the service-connected neck disability.  In a July 2009 addendum, the examiner noted that the claims file was reviewed and that service treatment records demonstrated the Veteran complained of right shoulder discomfort on at least one occasion, but that the etiology opinions as to the bilateral shoulder claim was unchanged.

A November 2009 VA peripheral nerves examination conducted by M.Y., M.D., included an assessment of shoulder pain with a previous orthopedic service diagnosis of degenerative joint disease.  It was noted that the Veteran's shoulder condition/pain was not caused by or a result of his neck condition (cervical spine strain) and the disability due to that symptom was minimal.  

In an October 2010 VA examination report Dr. J.D. in specifically addressing the question of whether it was at least as likely as not that the service-connected cervical spine disability had aggravated any bilateral hand or shoulder disability, found that the Veteran did not have any shoulder problems and that his pain on the top of the shoulder was referred pain from the neck.  

In a June 2012 VA examination report, Dr. J.D. noted diagnoses of degenerative joint disease of the right and left acromioclavicular joints.  It was noted the Veteran complained of constant shoulder pain that sometimes increased when he experienced neck pain.  The examiner noted that the Veteran continued to work as a jeweler, that he had been an avid bowler, and that he had practiced martial arts for approximately five years.  The shoulder disorder was found to be less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was noted he had minimal shoulder problems and that X-ray studies showed minimal abnormalities, explainable by age, but that records showed an episode in service of right shoulder pain which was not expressed upon separation examination and arthroscopic surgery in 1988 approximately 10 years after service.  The examiner also found the shoulder disorder was less likely than not proximately due to his service-connected disability.  The rationale for the opinion was that there were minimal shoulder joint problems and no mechanism connecting the shoulder joint problems to the cervical spine disease.  It was explained that the Veteran had two types of pain in the shoulder region including one of which was referred pain from the neck and the other of which was shoulder joint pain that was not connected with the neck.  

Based upon the evidence or record, the Board finds a chronic bilateral shoulder disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service nor to have been proximately due to a service-connected disability.  The overall evidence in this case demonstrates the Veteran's treatment for right shoulder tendinitis during active service was for an acute tendinitis disorder that resolved prior to his separation from active service.  The July 2009, November 2009, October 2010, and June 2012 VA medical opinions are persuasive and based upon adequate rationale.  The opinions are shown to have been based upon thorough examinations, a thorough review of the evidence of record, and adequate consideration of the Veteran's statements as to the nature of his injuries and subsequent symptom manifestations and treatment.  

While the Veteran is competent to provide evidence as to observations and some medical matters, his statements are, at most, conclusory assertions of a nexus between his complaints of pain and an injury in service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis of degenerative joint disease and a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence).  

The Board finds the preponderance of the evidence in this case is against the claim for entitlement to service connection for a bilateral shoulder disability.  The competent medical opinions in this case show that any current shoulder disability is not at least as likely as not related to his service, to his complaints of shoulder pain in service, or to his service-connected neck disability, either due to causation or aggravation.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


